DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The nonstatutory double patenting rejection over U.S. Patent No. 10,219,921 will be held in abeyance until the Applicant has submitted persuasive arguments, an acceptable terminal disclaimer, evidence, and/or amendments to overcome the rejection. 
Applicant's remaining arguments have been fully considered, but they are moot in view of the new grounds of rejection. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 9-11, 13-16, and 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-8, 10-12, and 14 of U.S. Patent No. 10,219,921. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the structural elements and characteristics are disclosed by both sets of claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-11, 13, 15, 16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toyokawa et al. (EP 2 702 964 A1).
Toyokawa discloses the following regarding claim 1: a stent comprising: a tubular scaffolding (20) expandable from a compressed delivery state to an expanded implanted state (para. 0024), the scaffolding extending between first (upper end) and second (lower end) ends of the stent (Fig. 1), the scaffolding having an outer surface (exterior surface) and an inner surface (interior surface), wherein the scaffolding defines a plurality of openings (open spaces between the filaments of element 20) extending between the inner and outer surfaces (Figs. 1-3, 5, 6); and a cover (31 and/or 33) disposed on the scaffolding (Figs. 2, 5, 6), the stent including a first portion (non-dimpled portions of the device, please see annotated Figure A, below) in which the cover covers and contacts at least one of the inner and outer surfaces of the scaffolding (Fig. 6; Figure A), and a second portion (dimpled portions of the device, please see annotated Figure A, below) in which a radially outward surface (Figure A) of a section of the cover extends inward of the scaffolding (Figs. 4-6) and is spaced radially inward away from the inner surface of the scaffolding (Fig. 6) to define a controlled tissue ingrowth feature (51).  
Please note that claim recitations defining how and where the applicant’s invention is used are considered to be intended use limitations.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.   A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed 


    PNG
    media_image1.png
    313
    771
    media_image1.png
    Greyscale

Figure A.

Toyokawa discloses the following regarding claim 2: the stent of claim 1, wherein the controlled tissue ingrowth feature is formed only by the cover (Fig. 6; where elements 31 and 33 enclose and therefore form the ingrowth feature).  
Toyokawa discloses the following regarding claim 3: the stent of claim 1, wherein in the first portion of the stent, the cover covers only the outer surface of the scaffolding (Fig. 6, where element 31 is being interpreted as the cover on the first portion of the stent).  
Toyokawa discloses the following regarding claim 4: the stent of claim 3, wherein an outer surface of the stent is defined only by the cover (Figs. 5-6).  
Toyokawa discloses the following regarding claim 5: the stent of claim 1, wherein the first and second portions alternate along a length of the stent (Figs. 2, 4).

Toyokawa discloses the following regarding claim 9: the stent of claim 1, wherein the section of the cover defining the controlled tissue ingrowth feature spans a plurality of scaffold openings (Figs. 5-6).  
Toyokawa discloses the following regarding claim 10: the stent of claim 1, wherein the cover occludes the scaffolding openings and prevents tissue ingrowth into a lumen of the stent (Figs. 5-6; paras. 0025-0026).  
Toyokawa discloses the following regarding claim 11: the stent of claim 1, wherein the scaffolding comprises a braided mesh of filaments (para. 0022).  
Toyokawa discloses the following regarding claim 13: the stent of claim 1, wherein the second portion includes a plurality of controlled tissue ingrowth features (Figs. 2, 4, 5, 6), wherein in each controlled tissue ingrowth feature, the outer surface of the cover extends inward and is spaced radially inward away from the inner surface of the scaffolding (Fig. 6; Figure A).  
Toyokawa discloses the following regarding claim 15: a tubular stent having a lumen extending therethrough, the stent comprising: a tubular mesh scaffolding (20) having a plurality of openings (open spaces between the filaments of element 20) extending from an outer surface (exterior surface) of the scaffolding to an inner surface (interior surface) of the scaffolding (Figs. 1-3, 5, 6); and a cover (31 and/or 33) disposed on the tubular mesh scaffolding (Figs. 2, 5, 6), the cover occluding the openings and preventing tissue ingrowth into the lumen of the stent (Figs. 5-6; paras. 0025-0026), a first portion (Figure A) of the cover extending axially across a first set of openings in the scaffolding (Figs. 4-6), and a second portion (Figure A) of the cover extending 
Toyokawa discloses the following regarding claim 16: the stent of claim 15, wherein the plurality of controlled tissue ingrowth features are formed only by the cover (Fig. 6; where elements 31 and 33 enclose and therefore form the ingrowth feature).  
Toyokawa discloses the following regarding claim 19: the stent of claim 15, wherein the plurality of controlled tissue ingrowth features each span a plurality of openings in the scaffolding (Figs. 2, 5).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyokawa in view of Brandau et al. (US Pat. No. 6,709,379; hereinafter Brandau).
Toyokawa discloses the limitations of the claimed invention, as described above.  However, it does not explicitly recite the entirety of the cover has a uniform thickness.  Brandau teaches a vascular prosthesis comprising a stent and a cover having a uniform thickness (Figs. 1-4; cols. 7-8; claim 6), for the purpose of providing the device with the desired dimensions needed for its implantation site.  It would have been an obvious matter of design choice to one having ordinary skill in the art to modify the cover of Toyokawa to have a uniform thickness, as taught 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774